34 F.3d 1079
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Clifton GILMORE, Jr., Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 94-3253.
United States Court of Appeals, Federal Circuit.
Aug. 5, 1994.

Before RICH, Circuit Judge, BENNETT, Senior Circuit Judge, and MICHEL, Circuit Judge.
ON MOTION
RICH, Circuit Judge.

ORDER

1
Clifton Gilmore, Jr. moves for reconsideration of the court's June 30, 1994 order dismissing his appeal for failure to file a brief and for a 60-day extension of time to file a brief.  Gilmore states that the Office of Personnel Management takes no position on the motion to reconsider and consents to the motion for an extension of time.


2
Gilmore's brief was due on June 16, 1994.  The court dismissed Gilmore's petition for review on June 30, 1994 for failure to file a brief.*  In her July 18, 1994 motion, counsel for Gilmore does not give any reasons why the brief was not timely filed or why she did not timely file a motion for an extension of time.  Counsel only states that "[w]e need additional time to discover documents within the respondent's possession.  We also need additional time to assess the information to determine whether an appeal needs to be filed upon approval of the reconsideration of dismissal with the court."


3
It is incumbent upon counsel to know when a brief is due.  In  Julien v. Zeringue, 864 F.2d 1572, 1574 (Fed.Cir.1989), we put counsel on notice that "failure to comply with this court's rules, including the requirements for preparing and filing briefs, appendices, and other papers, may result in dismissal of an appeal for failure to prosecute."   Counsel for Gilmore has presented no reasons to justify waiver of the court's rules.


4
Accordingly,

IT IS ORDERED THAT:

5
Gilmore's motion for reconsideration is denied.



*
 The petition for review had previously been dismissed on April 12 for failure to file a Fed.Cir.R. 15(c) form.  The petition for review was reinstated on April 28 after the form was filed